Citation Nr: 0918334	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-06 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for sterility, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a testicular 
condition, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for a toe condition, to 
include as due to exposure to Agent Orange.

5.  Entitlement to service connection for a fingernail 
condition, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a liver condition, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and August 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Philadelphia, Pennsylvania and 
Huntington, West Virginia, respectively.

The Veteran presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge in March 2009.  A 
transcript of this hearing has been associated with the 
Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange 
while stationed at England Air Force Base, Louisiana as a 
pavement maintenance specialist from 1967 to 1970.  (See 
claim dated in September 2005; see also March 2009 Hearing 
Transcript pp. 7-9).  Specifically, the Veteran asserts that 
he sprayed Agent Orange on around the perimeter of the base, 
including ditches, fields, runways, and taxiways.  The 
Veteran further asserted that he used chemical 50-T, which 
was a mixture of 245-D and 245-T.  He further stated that 
this mixture is known as Agent Orange.

As proof of exposure to herbicides, the Veteran submitted a 
personal record, namely an Airman Performance Report.  The 
report noted, in part, that the Veteran was "assigned to the 
Grounds Shop to help with spraying of herbicides around 
utility poles, fences, and in open fields."  The Veteran 
also submitted internet research from 
http://www.agentorangequiltoftears.com/AOLINKS.html (last 
visited April 2007), which shows a list of Air force bases.  
It is unclear from the page itself what the list actually 
represents, although the Veteran asserts that the list, 
including England Air Force Base in Louisiana, is composed of 
bases which used Agent Orange.

Further development of these claims is indicated to verify 
whether the Veteran was exposed to Agent Orange while serving 
at England Air Force Base in Louisiana.  More specifically, 
it must be determined, if possible, whether the Veteran was 
exposed to 50-T and/or Agent Orange.  The Board notes that 
while the RO has denied the claims as not being diseases that 
are presumptive to Agent Orange exposure, service-connection 
as directly related to such exposure is not precluded.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
 
The AOJ should conduct any development, including contacting 
appropriate authorities such as England Air Force Base; and 
the VAVBAWAS/CO/211/ AGENTORANGE and request a review of 
Department of Defense's (DoD) inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  If the response from DoD is negative, the AOJ 
should contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) or Service Department to 
determine: (1) whether 50-T and/or Agent Orange was used at 
England Air Force Base in Louisiana, and if so, during what 
time period.  (See M21-1MR, Part IV, Subpart ii, 2.C.10.1.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake efforts to 
confirm whether the Veteran was exposed 
to 50-T and/or Agent Orange while 
stationed at England Air Force Base in 
Louisiana during the period from July 
1967 to November 1970.  The investigation 
should include, but not be limited to, 
(a) contacting England Air Force Base and 
requesting that a search be performed for 
any available records pertaining to the 
housing, use or storage of chemicals on 
the base during the Veteran's period of 
service there; (b) contacting the DoD and 
requesting information as to their 
inventory of Agent Orange and/or 50-T and 
whether Agent Orange and/or 50-T was used 
or stored at England Air Force Base 
during the Veteran's period of service at 
the base; and (c) If the response from 
the DoD is negative, contacting the  
JSRRC to determine whether Agent Orange 
and/or 50-T was used at England Air Force 
Base in Louisiana during the pertinent 
time period.  (See M21-1MR, Part IV, 
Subpart ii, 2.C.10.1.).  Any additional 
efforts determined by the RO to be 
necessary in corroborating the Veteran's 
allegations should also be undertaken. 
 
2.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for the following 
conditions: chloracne, sterility, 
testicular, toe, fingernail, and liver, 
to include as due to exposure to Agent 
Orange.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




